UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended April 30, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-48746 CHINA NUVO SOLAR ENERGY, INC. (Name of small business issuer as specified in its charter) Nevada 87-0567853 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 319 Clematis Street – Suite 703, West Palm Beach, Florida 33401 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code: (561) 514-9042 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: xYes¨No Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨Yes xNo The total number of shares of the issuer’s common stock, $.001 par value, outstanding at May 30, 2008 was 204,676,437. Transitional Small Business Disclosure Format: Yes ¨ No x Condensed consolidated financial statements: Condensed consolidated balance sheets F-2 Condensed consolidated statements of operations F-3 Condensed consolidated statements of cash flows F-4 Notes to condensed consolidated financial statements F-5 – F-17 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET April 30, July 31, 2008 2007 (unaudited) ASSETS Current Assets Cash $ 23,130 $ 33,021 Notes and interest receivable, related parties 20,783 17,544 Notes and interest receivable, other 32,199 10,148 Prepaid expenses and other current assets 66,395 46,000 Total current assets 142,507 106,713 Solar intellectual property, less accumulated depreciation of $47,916 (April) and $29,166 (July) 352,084 220,834 Other assets 115,181 107,783 328,617 Total assets $ 609,772 $ 435,330 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accrued liabilities, related parties $ 335,509 $ 311,354 Accounts payable and accrued expenses 78,006 62,173 Derivative liability convertible debentures 496,238 345,655 Notes payable 175,144 191,233 Notes payable, related party 134,982 184,499 Total current liabilities 1,219,879 1,094,914 Long-term liabilities: Convertible debentures payable, net 59,919 154,275 Total liabilities 1,279,798 1,249,189 Shareholders’ deficit: Preferred stock, $.001 par value; 5,000,000 shares authorized, shares issued and outstanding 535,891 535,891 Common stock, $.001 par value, 495,000,00 shares authorized; issued and outstanding 204,676,437 (April) and 193,552,462 (July) 204,676 193,552 Deferred stock compensation (20,417 ) Additional paid-in capital (970,153 ) (2,057,040 ) Retained earnings (deficit) (420,023 ) 513,738 Total shareholders' deficit (670,026 ) (813,859 ) Total liabilities and shareholders' deficit $ 609,772 $ 435,330 See accompanying notes to financial statements. F-2 CHINA NUVO SOLAR ENERY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended April 30, Nine months ended April 30, 2008 2007 2008 2007 Revenues: Revenues Cost of revenues Gross profit Operating costs and expenses: Selling, general and administrative Stock compensation cost $ 14,844 $ 453,739 Consulting and bonus fees, related parties (83,272 ) 77,750 Management fees, related 39,000 $ 26,250 117,000 $ 78,750 Debt issuance costs 36,740 6,250 63,521 Consulting fees (6,250 ) 58,000 69,500 88,000 Legal 1,067 8,976 28,176 8,976 Accounting 4,700 9,000 33,400 27,000 Other 19,678 6,351 95,335 39,606 Total operating costs and expenses 26,507 114,827 938,421 242,332 Operating loss (26,507 ) (114,827 ) (938,421 ) (242,332 ) Other income (expenses) Interest expense, related parties (3,328 ) (31,977 ) (10,447 ) (84,372 ) Interest expense, amortization of debenture discount (72,864 ) (204,759 ) Interest expense, other (12,513 ) (43,279 ) (31,233 ) (127,303 ) Interest income, related parties 653 402 1,989 628 Fair value adjustment of derivative liabilities 35,745 75,490 249,110 148,824 Total other income (expenses) (52,307 ) 636 4,660 (62,223 ) Net (loss) income $ (78,814 ) $ (114,191 ) (933,761 ) (304,555 ) Basic and diluted net (loss) income per common share $ ** $ ** ** ** Basic and diluted weighted average common shares outstanding 204,187,687 186,115,433 199,468,080 186,115,433 **Less than $.01 See accompanying notes to financial statements. F-3 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED APRIL 30, 2(UNAUDITED) 2008 2007 Cash flows from operating activities: Net loss $ (933,761 ) $ (304,555 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Decrease in derivative liability (249,110 ) (148,824 ) Amortization of discount on debentures payable 204,769 97,041 Amortization of debt issuance costs 44,770 15,012 Common stock and warrant based compensation 453,740 - Amortization of deferred loan costs - Amortization of intellectual property 18,750 20,833 Change in operating assets and liabilities: Decrease in prepaid expenses and other current assets (22,385 ) (628 ) Increasein accounts payable and accrued expenses 43,536 12,125 Increase in amounts due to related parties 24,155 111,773 Net cash used in operating activities (415,536 ) (197,223 ) Cash flows from investing activities: Purchase of property and equipment - (100,000 ) Net cash used in investing activities - (100,000 ) Cash flows from financing activities: Proceeds from sale of common stock 585,517 Proceeds from issuance of third party notes payable 163,500 13,000 Proceeds from debentures payable 465,000 - Placement fees paid (70,450 ) - Proceeds from advances and loans from related parties 13,000 172,450 Payment of related party notes payable (87,517 ) (318,367 ) Payment to related party for notes receivable (23,300 ) (16,500 ) Payment of notes payable (54,588 ) (163,000 ) Net cash provided by financing activities 405,645 273,100 Net increase (decrease) in cash and cash equivalents (9,891 ) (24,123 ) Cash and cash equivalents, beginning of period 33,021 24,515 Cash and cash equivalents, end of period $ 23,130 $ 392 Supplemental disclosures of cash flow information: Cash paid during the year for interest $ 34,809 $ - Cash paid during the year for taxes $ - $ - Non-cash investing and financial activities: Fair value of options and shares issued for notes payable and services $ 492,136 $ Common stock issued in connection with merger $ 150,000 $ - See accompanying notes to financial statements. F-4 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies: Basis of presentation The accompanying interim condensed consolidated financial statements are unaudited, but in the opinion of management of China Nuvo Solar Energy, Inc. (the “Company”) contain all adjustments, which include normal recurring adjustments necessary to present fairly the financial position at April 30, 2008, the results of operations for the three and nine months ended April 30, 2008 and 2007 and cash flows for the nine months ended April 30, 2008 and 2007.The balance sheet as of July 31, 2007 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended July 31, 2007, as filed with the SEC. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expense during the reporting period. Actual results could differ from those estimates. The results of operations for the three and nine months ended April 30, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending July 31, 2008. Description of business The Company’s is in the development stage that owns patent pending solar technology and is working to develop a commercially viable higher efficiency stacked solar cell. Summary of significant accounting policies: Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results will differ from those estimates. Intellectual property The Company records intangible assets in accordance with Statement of Financial Accounting Standard (SFAS)Number 142, “Goodwill and Other Intangible Assets.” F-5 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Intellectual property (continued) Goodwill and other intangible assets deemed to have indefinite lives are not subject to annual amortization. Intangible assets which have finite lives are amortized on a straight line basis over their remaining useful life; they are also subject to annual impairment reviews. Long-lived assets and certain identifiable intangibles Long-lived assets, such as property and equipment and definite-lived intangible assets are stated at cost or fair value for impaired assets. Depreciation and amortization is computed principally by the straight line method for financial reporting purposes. Asset impairment charges are recorded for long-lived assets and intangible assets subject to amortization when events and circumstances indicate that such assets may be impaired and the undiscounted net cash flows estimated to be generated by those assets are less than their carrying value of the assets exceeds its fair value. Fair value is determined using appraisals, management estimates or discounted cash flow calculations. Management assesses the fair value measurements on an annual basis at year-end. Revenue recognition The Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements”.This statement established that revenue can be recognized when persuasive evidence of an arrangement exists, the services have been delivered, all significant contractual obligations have been satisfied, the fee is fixed or determinable and collection is reasonably assured. Cash and cash equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Concentration on credit risks The Company is subject to concentrations of credit risk primarily from cash. The Company minimizes its credit risks associated with cash, by periodically evaluating the credit quality of its primary financial institutions. Stock-based compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment (“SFAS No, 123R”).SFAS No. 123R establishes the financial accounting and reporting standards for stock-based compensation plans.As required by SFAS No. 123R, the Company will recognize the cost resulting from all stock-based payment transactions including shares issued under its stock option plans in the financial statements.During the nine months ended April 30, 2008, the Company granted options to purchase 5,000,000 shares of common stock to directors and F-6 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Stock-based compensation (continued) officers.The options have an exercise price of $0.07 per share and expire in November 2012.The Company did not issue any stock options during the nine months ended April 30, 2007.There are 14,287,107 stock options and warrants outstanding as of April 30, 2008. Prior to January 1, 2006, the Company accounted for stock-based employee compensation plans (including shares issued under its stock option plans) in accordance with APB Opinion No. 25 and followed the pro forma net income, pro forma income per share, and stock-based compensation plan disclosure requirements set forth in the Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS No. 123”). Fair value of financial instruments The carrying value of cash, accounts payable and accrued expenses approximate their fair value due to their short-term maturities. The carrying amount of the note payable and due to related parties approximate their fair value based on the Company's incremental borrowing rate. Income taxes Income taxes are accounted for in accordance with SFAS No. 109, Accounting for Income Taxes. SFAS No. 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, SFAS No. 109 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some, or all, of the deferred tax asset will not be realized. Loss per common share Loss per share of common stock is computed based on the weighted average number of common shares outstanding during the period.Stock options, warrants and common stock underlying convertible promissorynotes at April 30, 2008 and 2007 were 52,600,832 and 10,253,704, respectively, are not considered in the calculation as the impact of the potential common shares would be to decrease loss per share and therefore no diluted loss per share figures are presented. F-7 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Accounting for obligations and instruments potentially settled in the Company’s common stock In connection with any obligations and instruments potentially to be settled in the Company's stock, the Company accounts for the instruments in accordance with EITF Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in a Company’s Own Stock.This issue addresses the initial balance sheet classification and measurement of contracts that are indexed to, and potentially settled in, the Company's stock. Under EITF 00-19, contracts are initially classified as equity or as either assets or liabilities, depending on the situation. All contracts are initially measured at fair value and subsequently accounted for based on the then current classification. Contracts initially classified as equity do not recognize subsequent changes in fair value as long as the contracts continue to be classified as equity. For contracts classified as assets or liabilities, the Company reports changes in fair value in earnings and discloses these changes in the financial statements as long as the contracts remain classified as assets or liabilities. If contracts classified as assets or liabilities are ultimately settled in shares, any previously reported gains or losses on those contracts continue to be included in earnings. The classification of a contract is reassessed at each balance sheet date. Derivative instruments In connection with the issuances of equity instruments or debt, the Company may issue options or warrants to purchase common stock. In certain circumstances, these options or warrants may be classified as liabilities, rather than as equity. In addition, the equity instrument or debt may contain embedded derivative instruments, such as conversion options or listing requirements, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative liability instrument. The Company accounts for derivative instruments under the provisions of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities. Recent accounting pronouncements In February 2007, the FASB issued SFAS No. 159, “Fair Value Option for Financial Assets and Financial Liabilities”, which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The Company did not adopt SFAS No. 159 on any individual instrument as of January 1, 2008. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”). SFAS No. 141R is a revision to SFAS No. 141 and includes substantial changes to the acquisition method used to account for business combinations (formerly the “purchase accounting” method), including broadening the definition of a business, as well as revisions to accounting methods for contingent consideration and other contingencies F-8 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Recent accounting pronouncements (continued) related to the acquired business, accounting for transaction costs, and accounting for adjustments to provisional amounts recorded in connection with acquisitions. SFAS No.141R retains the fundamental requirement of SFAS No. 141 that the acquisition method of accounting be used for all business combinations and for an acquirer to be identified for each business combination. SFAS No. 141R is effective for periods beginning on or after December 15, 2008, and will apply to all business combinations occurring after the effective date. The Company is currently evaluating the requirements of SFAS No. 141R. The FASB also issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – an amendment of Accounting Research Bulletin No. 51, Consolidated Financial Statements” in December 2007. This statement amends ARB No. 51 to establish new standards that will govern the (1) accounting for and reporting of non-controlling interests in partially owned consolidated subsidiaries and (2) the loss of control of subsidiaries. Non-controlling interest will be reported as part of equity in the consolidated financial statements. Losses will be allocated to the non-controlling interest, and, if control is maintained, changes in ownership interests will be treated as equity transactions. Upon a loss of control, any gain or loss on the interest sold will be recognized in earnings. SFAS No. 160 is effective for periods beginning after December 15, 2008. The Company is currently evaluating the requirements of SFAS No. 160. The FASB also issued SFAS No. 161 “Disclosures About Derivatives Instruments and Hedging Activities” in March 2008.This statement requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting.This statement is effective for financial statements for fiscal years and interim periods beginning after November 15, 2008, with earlier application encouraged.The Company is currently evaluating the requirements of SFAS No. 161. The Company does not believe that any other recently issued, but not yet effective, accounting standards will have a material will have an effect on the Company’s consolidated financial position, results of operations or cash flow. 2. Notes and interest receivable, related parties: Notes and interest receivable, related parties at April 30, 2008 and July 31, 2007 are as follows: April 30, 2008 July 31, 2007 Due from Inhibition, Inc. $ 16,500 $ 16,500 Due from E2000, Inc. 2,000 - Interest on above amounts 2,283 1,044 $ 20,783 $ 17,544 F-9 3. Accrued liabilities, related parties: Accrued liabilities, related parties at April 30, 2008 and July 31, 2007 are as follows: April 30, 2008 July 31, 2007 Officer bonus $ 275,561 $ 275,561 Management fees 49,500 33,250 Accrued interest 10,448 2,543 $ 335,509 $ 311,354 4. Convertible debentures payable: In April 2006, the Company executed a Securities Purchase Agreement (the “Purchase Agreement”) with various accredited investors (the “Holder” or “Holders”) for the issuance and sale of up to $700,000 of 6% unsecured convertible debentures in private transactions (the “2006 Debentures”).As of July 31, 2006, the Company completed the sale of the aggregate $385,000 in the 2006 Debentures under the Purchase Agreement.We received $324,950 from these transactions net of $60,050 of debt issuance costs paid to our placement agents, Divine Capital Markets, LLC (“Divine”) (included in the accompanying balance sheet), which will be amortized as debt issuance costs over the three year term of the convertible notes.For each of the nine months ended April 30, 2008 and 2007, debt issuance costs were $35,125 and $15,012, respectively.At April 30, 2008 the remaining face amount of the 2006 Debentures is $0. On October 21, 2007 the Board of Director of the Company authorized the sale of up to $700,000 of 6% unsecured convertible debentures (the “2007 Debentures”).During the nine months ended April 30, 2008, the Company executed a Securities Purchase Agreement with various accredited investors, whereby the Company sold in the aggregate $465,000 of the 2007 Debentures.We received net proceeds of $394,500 after $70,450 of debt issuance costs (included in the accompanying April 30, 2008 balance sheet), paid to Divine, who acted as our placement agent.The debt issuance costs will be amortized as debt issuance costs over the three year term of the 2007 Debentures.The terms and conditions of the 2007 Debentures are the same as the 2006 Debentures.Accordingly, fair value of these derivative instruments have been recorded as a liability on the consolidated balance sheet with the corresponding amount recorded as a discount to the 2007 Debentures.The change in the fair value of the liability will be credited or (charged) to other income or (expense) in the consolidated statement of operations.The beneficial conversion feature included in the 2007 Debentures resulted in an initial debt discount of $465,000 and an initial loss on the valuation of derivative liabilities of $179,767.Based on the revaluation of the 2007 Debentures at April 30, 2008, the Company recorded a credit to expense of $147,434 and decreased the derivative liability on the balance sheet by $147,434. The Debentures are due three years from the final Closing Date under the Purchase Agreement (the “Maturity Date”), unless prepayment of the Debentures is required in certain events, as described below.The Debentures are convertible at a conversion price (the “Conversion Price”) for each share of common stock equal to 75% of the lowest closing bid price per share (as reported by Bloomberg, LP) of the Corporation’s common stock for the twenty (20) trading days immediately preceding the date of conversion.In addition, the Debentures provide for adjustments for dividends payable other than in shares F-10 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4. Convertible debentures payable (continued): of common stock, for reclassification, exchange or substitution of the common stock for another security or securities of the Corporation or pursuant to a reorganization, merger, consolidation, or sale of assets, where there is a change in control of the Corporation. The outstanding principal balance of each Debenture bears interest, in arrears, at six percent (6%) per annum, payable, (i) upon conversion, or (ii) on the Maturity Date, in shares of our common stock at the Conversion Price. Upon the occurrence of an Event of Default (as defined in the Purchase Agreement), then the Corporation is required to pay interest to the Holder of each outstanding Debenture, at the option of the Holders (i) at the rate of lesser of eighteen percent (18%) per annum and the maximum interest rate allowance under applicable law, and (ii) the Holders may at their option declare the Debentures, together with all accrued and unpaid interest (the “Acceleration Amount”), to be immediately due and payable. The Corporation may at its option call for redemption all or part of the Debentures prior to the Maturity Date, as follows: The Debentures called for redemption shall be redeemable for an amount (the “Redemption Price”) equal to (x) if called for redemption prior to the date which is nine months from the date of issuance (the “Issuance Date”), 115%, if called for redemption on or after the date that is nine months after the Issuance Date but prior to the first anniversary of the Issuance Date, 131%, in either case of the principal amount called for redemption, plus (y) interest accrued through the day immediately preceding the date of redemption. (i)If fewer than all outstanding Debentures are to be redeemed, then all Debentures shall be partially redeemed on a pro rata basis. In connection with the Purchase Agreement, the Company entered into a Registration Rights Agreement, dated as of April 24, 2006 (“Registration Rights Agreement”), with the Holders of the Debentures to provide certain registration rights under the Securities Act of 1933, as amended (the “Securities Act”), and the rules and regulations thereunder.Pursuant to the Registration Rights Agreement, the Company contemplates making an offering of common stock (or other equity securities convertible into or exchangeable for common stock) registered for sale under the Securities Act or proposes to file a Registration Statement covering any of its securities other than (i) a registration of Form S-8 or S-4, or any successor or similar forms; and (ii) a shelf registration under Rule 415 for the sole purpose of registering shares to be issued in connection with the acquisition of assets, the Company will at each such time give prompt written notice to the Holders’ representative and the Holders of its intention to do so.Upon the written request of any Holder made within thirty (30) days after the receipt of any such notice, the Company has agreed to use its best efforts to effect the registration of all such registerable securities which the Company has been so requested to register by the Holders, to the extent requisite to permit the disposition by the requesting Holders of their registerable securities pursuant to the Registration Statement. The Debentures cannot be converted until nine (9) months after the issuance date of each Debenture. During the nine months ended April 30, 2008, the Holders converted the remaining $299,125 of the 2006 Debentures to 6,079,573 shares of common stock at an average conversion price of approximately $0.049 per share. F-11 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4. Convertible debentures payable (continued): The Company determined that the conversion feature of the convertible Debentures represents an embedded derivative since the Debentures are convertible into a variable number of shares upon conversion. Accordingly, the convertible Debentures are not considered to be conventional debt under EITF 00-19 and the embedded conversion feature must be bifurcated from the debt host and accounted for as a derivative liability. The Company believes that the aforementioned embedded derivatives and freestanding warrants meet the criteria of SFAS 133 and EITF 00-19, and should be accounted separately as derivatives with a corresponding value recorded as a liability. Accordingly, the fair value of these derivative instruments have been recorded as a liability on the consolidated balance sheet with the corresponding amount recorded as a discount to the 2006 Debentures. Such discount will be accreted from the date of issuance to the maturity date of the 2006 Debentures. The change in the fair value of the liability for derivative contracts will be credited to other income (expense) in the consolidated statements of operations. The $385,000 face amount of the 2006 Debentures were stripped of their conversion feature due to the accounting for the conversion feature as a derivative, which was recorded using the residual proceeds to the conversion option would be attributed to the debt. The beneficial conversion feature (an embedded derivative) included in the 2006 Debenture resulted in an initial debt discount of $385,000 and an initial loss on the valuation of derivative liabilities of $75,874. Based on the revaluation of this derivative liability, the Company had a derivative liability of $345,655 included in the balance sheet at July 31, 2007. During the nine months ended April 30, 2008 and prior to the conversion of the remaining amount of the 2006 Debentures, based on the value of the derivative liability, the Company recorded a credit to expense of $345,655 and decreased the liability on the valuation by $345,655. The Company issued 1,500,000 shares of its common stock to Divine Capital Markets, LLC and/or its designees as consideration for its services as the placement agent in connection with the 2006 Debentures described above. The Company recorded a stock compensation expense during the year ended July 31, 2006 of $120,000 (based upon the market value of the Company’s common stock on the date of issuance). The following table summarizes the balance sheet amounts as of April 30, 2008, as well as the amounts included in the consolidated statement of operations for the nine months ended April 30, 2008. Balance Sheet Debentures Debt issuance costs Derivative liability Face value of Debentures Discount on Debentures 2007 $60,803 $496,238 $465,000 $405,081 F-12 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4. Convertible debentures payable (continued): Operating Statement Debentures Debt issuance costs expenses Increase (decrease) in derivative liability 2006 $35,125 $(345,655) 2007 9,646 96,545 $44,771 $(249,110) 5. Convertible and other promissory notes and long-term debt, including related parties: Convertible and other promissory notes and long-term debt, including related parties at April 30, 2008 and July 31, 2007 consist of the following: April 30, 2008 July 31, 2007 Notes payable $ 175,144 $ 191,232 Notes payable, related parties [A] 134,982 184,499 Convertible debentures, net of discount of $405,081 (April) and $144,850 (July) 59,919 154,275 $ 370,045 $ 530,007 Less current portion 310,126 375,732 Long-term debt, net of current portion $ 59,919 $ 154,275 [A]The following table summarizes the activity of notes payable, related parties for the nine months ended April 30, 2008: Balance, August 1, 2007 $ 184,499 Converted to common stock (100,000 ) Reclassification 125,000 Issuance of new notes 13,000 Repayment of notes (87,517 ) Balance, April 30, 2008 $ 134,982 6. Stockholders’ deficit: Common stock On August 9, 2007, the Company issued 1,000,000 shares of its common stock upon the conversion of $40,500 of convertible debentures. The shares were converted at $0.045 per share. F-13 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6. Stockholders’ deficit (continued): Common stock (continued) On August 14, 2007, the Company issued 800,000 shares of its common stock upon the conversion of $35,400 of convertible debentures. The shares were converted at $0.04425 per share. In October 2007, the Company issued 1,100,000 shares of its common stock to a placement agent as fees related to the 2007 Debenture offering. The Company valued the stock at $0.08 per share (the market price of the common stock on the date of the issuance) and accordingly, $88,000 is included in selling, general and administrative expense for the nine months ended April 30, 2008. On November 14 and 15, 2007 the Company issued in the aggregate 936,190 shares of its common stock upon the conversion of $47,560 of convertible debentures and $1,500 of accrued interest. The shares were converted at $0.0525 per share. In November 2007 in conjunction with the Collaboration Agreement, the Company issued 500,000 shares of its common stock. On December 6, 2007, the Company issued 2,000,000 shares of its common stock upon the conversion of $88,150 of convertible debentures and $1,850 of accrued interest. The shares were converted at $0.045 per share. On January 31, 2008, the Company issued 1,000,000 shares of its common stock upon the conversion of $100,000 of debt. The debt was converted at $0.10 per share. On February 20, 2008, the Company issued 1,233,720 shares of its common stock upon the conversion of $68,175 of convertible debentures and $24,354 of accrued interest. The shares were converted at $0.075 per share. On March 25, 2008, the Company issued 504,065 shares of its common stock upon the conversion of $15,500 of convertible debentures. The shares were converted at $0.3075 per share. Stock options and warrants In March 2002, the Company adopted the 2002 Stock Option Plan, covering up to 1,000,000 shares of the Company's common stock, and in July 2003, the Company adopted the 2003 Stock Option Plan covering up to 2,500,000 shares of the Company's common stock. Torpedo USA issued options and warrants prior to its merger, which was assumed by the Company. A summary of the activity of the Company’s outstanding options and warrants for the nine months ended April 30, 2008 is as follows: F-14 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6. Stockholders’ deficit (continued): Stock options and warrants (continued) Options and warrants Weighted average exercise price Outstanding, August 1, 2007 9,287,107 $0.13 Granted 5,000,000 0.07 Exercised Expired Outstanding and exercisable at April 30, 2008 14,287,107 $0.11 Range of exercise prices Warrants outstanding and exercisable Weighted average remaining contractual life Weighted average exercise price $0.05 300,000 0.29 $0.05 0.07 – 0.10 10,237,107 2.85 0.085 0.12 1,000,000 3.57 0.12 0.20 2,750,000 0.75 0.20 The weighted average remaining contractual life of the terms of the warrants and options is 2.42 years. All options and warrants issued by Torpedo USA were issued prior to the merger on February 1, 2005 and have been expensed prior to such date. Accordingly, no expense associated with the assumption of the warrants and options by the Company has been included in the accompanying consolidated statement of operations. During the nine months ended April 30, 2008, the Company extended the life of 1,450,000 warrants to purchase Company stock for an additional one year. The Company revalued the warrants in consideration of the extension and recorded an additional stock compensation expense of $8,250 for the nine months ended April 30, 2008. On November 27, 2007, the Board of Directors approved grants of 5,000,000 options to purchase shares of common stock under its 2007 Stock Option Plan (the “2007 Plan”).The number of shares of common stock that can be issued from the 2007 Plan shall not exceed 18,000,000 shares of common stock.The options granted have an exercise price of $0.07 per share (the market price of the Company’s common stock on the date of the grant) and expire November 27, 2012.The Company valued the options at $285,000 and the amount was recorded as stock based compensation expense during the nine months ended April 30, 2008.Each of the four Directors of the Company received 1,000,000 options and two officers of the Company each received 500,000 options. 7. Income taxes: Deferred income taxes reflect the net tax effect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for F-15 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7. Income taxes (continued): income tax purposes. Significant components of the net deferred taxes, as of July 31, 2007, are as follows: Deferred tax assets: Net operating loss carryforward $ 336,000 Less valuation allowance (336,000 ) Total net deferred tax assets - The Company may have had a change of ownership as defined by the Internal Revenue Code Section 382. As a result, a substantial annual limitation may be imposed upon the future utilization of its net operating loss carryforwards. At this point, the Company has not completed a change in ownership study and the exact impact of such limitations is unknown. The company has no accrued tax liability, as the income was derived from the sale of a subsidiary and the liabilities were alleviated through formal bankruptcy proceedings. The federal statutory tax rate reconciled to the effective tax rate for the nine months ended April 30, 2008 and 2007, respectively, is as follows: 2008 2007 Tax at U.S. Statutory Rate 35.0% 35.0% State tax rate, net of federal benefits 5.0% 5.0% Change in valuation allowance (40.0) (40.0) 0.0% 0.0% 8. Agreements: On June 9, 2006 Nuvo signed a license agreement with Photovoltaics.com, Inc. (“PV”), Hutchinson Island, Florida.Nuvo acquired exclusive worldwide rights to PV's solar cell technology relating to a multiple stacked solar cell using wave guide transfers (the “Solar Technology”). This license agreement includes all patents issued pursuant to certain patent applications or amendments that have been filed and the rights to use all applicable copyrights, trademarks and related intellectual property obtained on or in connection with the process and products. As consideration for this license, Nuvo paid a total aggregate license fee of $250,000.The term of the license is for 10 years, automatically renewable for successive ten year terms under the same terms and conditions as provided for in this agreement.Nuvo also agreed to pay PV a fee of $180,000 over the first three years of the agreement to act as a consultant. On January 23, 2008, the Company purchased from PV the patents related to the solar technology in exchange for 2,000,000 restricted shares of common stock of the Company. The Company now owns all rights, title and interest in the patents, including all issued patents or other intellectual property arising from the patents worldwide. The Company valued the common stock at $0.075 per share (the market price of the common stock on November 16, 2007, the date the parties agreed to the number of shares to be issued) and accordingly, increased its intellectual property asset by $150,000 on the April 30, 2008 balance sheet included herein. F-16 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE NINE MONTHS ENDED APRIL 30, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8. Agreements (continued): On November 27, 2007, we executed a Collaboration and Development Agreement (the “Collaboration Agreement”) with Pioneer Materials, Inc. (“PMI”) of Torrance, California. Under the terms of the Agreement, PMI will build, equip, operate and manage, for our benefit, a product development, testing and prototype manufacturing facility in PMI’s Chengdu, Sichuan, China facility located in Chengdu’s West High Tech development zone.The agreement with PMI has the objective to develop, test and manufacture prototypes of solar energy products using our licensed technology based on an invention titled “Photovoltaic cell with integral light transmitting waveguide in a ceramic sleeve”.Additionally, PMI will provide technical, engineering development, testing and manufacturing employees and support staff.The term of the Agreement is for one year, with automatic six-month renewal periods unless terminated by the parties.Pursuant to the terms of the Agreement, the Company will pay PMI $2,500 per month and PMI is eligible to receive up to 4,000,000 shares of the Company’s common stock upon the satisfactory completion of certain milestone accomplishments in the Agreement, of which 500,000 shares of common stock were issued upon the execution of the Agreement.The Company valued the shares at $0.07 per share (the market price of the common stock on the date the parties agreed to the number of shares to be issued) and recorded $35,000 as deferred stock compensation and will amortize the $35,000 to stock compensation expense over the one-year term of the Collaboration Agreement.Accordingly, for the three and nine months ended April 30, 2008 the Company expensed $8,750 and $14,583, respectively. PMI is a manufacturer and supplier of materials for the semiconductor, hard drive media, optical media and photonic industries.PMI is developing for the solar energy industry advanced materials for thin film photovoltaics (solar cell) processing. On November 27, 2007, the Registrant appointed Mr. Richard W. Perkins and Mr. Christopher T. Dahl to its Board of Directors. Additionally, the Company granted 5,000,000 options from its 2007 Stock Option Plan (See Note 5) to its officers and directors. Each option has an exercise price of $0.07 per share and expires on November 27, 2012. 9. Going concern and management’s plans The Company had a working capital deficit of approximately $1,137,000 at April 30, 2008. Additionally, Nuvo, our operating subsidiary, has not generated any revenues. Accordingly, the Company has no ready source of working capital. These factors raise substantial doubt about the Company's ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. While management believes the Company may be able to raise funds through the issuance of debt or equity instruments, there is no assurance the Company will be able to raise sufficient funds to operate in the future. 10. Subsequent event: On May 12, 2008, China experienced a 7.9 magnitude earthquake. The initial inspections of the PMI factory under construction indicated that the erected column bases held-up during the earthquake. The column bases are built on bedrock and are made of rebar reinforced concrete. The Chengdu City Government has done an on-site assessment. There may need to be some rework done to repair some cracks in the brick walls between the columns. F-17 ITEM TWO MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS REPORT MAY CONTAIN CERTAIN "FORWARD-LOOKING" STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1 AND EXCHANGE COMMISSION IN ITS RULES, REGULATIONS AND RELEASES, WHICH REPRESENT THE COMPANY'S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE COMPANY'S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS, FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS "MAY", "WILL", "EXPECT", "BELIEVE", "ANTICIPATE", "INTENT", "COULD", "ESTIMATE", "MIGHT", OR "CONTINUE" OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE COMPANY'S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON THE VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO THE COMPANY'S OPERATIONS, MERGERS OR ACQUISITIONS, GOVERNMENTAL REGULATION, THE VALUE OF THE COMPANY'S ASSETS AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER COMPANY FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. GENERAL China Nuvo Solar Energy, Inc. (the “Company”) formerly known as Interactive Games, Inc. (“Interactive”), was previously known as Torpedo Sports USA, Inc. (“Torpedo Sports”). Pursuant to an Agreement and Plan of Reorganization dated as of April 23, 2007, as amended on July 25, 2007 (the“Share Exchange”), by and between the Company and Nuvo Solar Energy, Inc., a Colorado corporation (“Nuvo”) incorporated on April 13, 2006, we and Nuvo entered into a share exchange whereby all of the issued and outstanding capital stock of Nuvo, on a fully-diluted basis, was exchanged for like securities of the Company, and whereby Nuvo became our wholly owned subsidiary.The Share Exchange was effective as of July 25, 2007, upon the completed filing of Articles of Exchange with the Nevada Secretary of State and a Statement of Share Exchange with the Colorado Secretary of State.Contemporaneously with the Share Exchange, we changed our name to “China Nuvo Solar Energy, Inc.” Nuvo was formed for the purpose of seeking a business opportunity in the alternate energy or “next-generation energy" sector. This industry sector encompasses non-hydro carbon based energy production and renewable energy technologies that are “net-zero" or emissions free. On June 9, 2006 Nuvo signed a license agreement with Photovoltaics.com, Inc. (“PV”), Hutchinson Island, Florida.Nuvo acquired exclusive worldwide rights to PV's solar cell technology relating to a multiple stacked solar cell using wave guide transfers. This license agreement includes all patents issued pursuant to certain patent applications or amendments that have been filed and the rights to use all applicable copyrights, trademarks and related intellectual property obtained on or in connection with the process and products. As consideration for this license, Nuvo paid a total aggregate license fee of $250,000.The term of the license is for 10 years, automatically renewable for successive ten year terms under the same terms and conditions as provided for in this agreement.Nuvo also agreed to pay PV a fee of $180,000 over the first three years of the agreement to act as a consultant. On January 23, 2008, the Company purchased from PV the patents related to the solar technology in exchange for 2,000,000 restricted shares of common stock of the Company.The Company now owns all rights, title and interest in the patents, including all issued patents or other intellectual property arising from the patents worldwide.The Company valued the common stock at $0.075 per share (the market 18 price of the common stock on November 16, 2007, the date the parties agreed to the number of shares to be issued) and accordingly, increased its intellectual property asset by $150,000 on the April 30, 2008 balance sheet included herein. OVERVIEW The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and notes thereto for the years ended July 31, 2007 and 2006.The financial statements presented for the nine months ended April 30, 2008 and 2007 include the Company and Nuvo, its wholly-owned subsidiary. In light of the foregoing, the historical data presented below is not indicative of future results. You should read this information in conjunction with the audited consolidated financial statements of the Company, including the notes to those statements and the following “Management’s Discussion and Analysis of Financial Conditions and Results of Operations”. The Company’s financial statements for the nine months ended April 30, 2008 and 2007 have been prepared on a going concern basis, which contemplates the realization of its remaining assets and the settlement of liabilities and commitments in the normal course of business.The Company has incurred significant losses since its inception and has a working capital deficit of approximately $1,137,000, and an accumulated shareholders’ deficit of approximately $670,000 as of April 30, 2008.Nuvo has not yet earned any sources of revenue. These factors raise substantial doubt about the Company’s ability to continue as a going concern.There can be no assurance that the Company will have adequate resources to fund future operations or that funds will be available to the Company when needed, or if available, will be available on favorable terms or in amounts required by the Company.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. On November 27, 2007, we executed a Collaboration and Development Agreement (the “Agreement”) with Pioneer Materials, Inc. (“PMI”) of Torrance, California. Under the terms of the Agreement, PMI will build, equip, operate and manage, for our benefit, a product development, testing and prototype manufacturing facility in PMI’s Chengdu, Sichuan, China facility located in Chengdu’s West High Tech development zone.The agreement with PMI has the objective to develop, test and manufacture prototypes of solar energy products using our licensed technology based on an invention titled “Photovoltaic cell with integral light transmitting waveguide in a ceramic sleeve”.Additionally, PMI will provide technical, engineering development, testing and manufacturing employees and support staff.The term of the Agreement is for one year, with automatic six-month renewal periods unless terminated by the parties.Pursuant to the terms of the Agreement, the Company will pay PMI $2,500 per month and PMI is eligible to receive up to 4,000,000 shares of our common stock, of which 500,000 shares of common stock were issued upon the execution of the Agreement, upon the satisfactory completion of certain milestone accomplishments in the Agreement.PMI is a manufacturer and supplier of materials for the semiconductor, hard drive media, optical media and photonic industries.PMI is developing for the solar energy industry advanced materials for thin film photovoltaics (solar cell) processing. LIQUIDITY AND CAPITAL RESOURCES For the nine months ended April 30, 2008, net cash used in operating activities was $415,536 compared to $197,223 for the nine months ended April 30, 2007.Net loss was $933,761 for the nine months ended April 30, 2008 compared to $304,555 for the nine months ended April 30, 2007. The net loss in the current period includes non-cash expenses of $472,919 of which $453,740 are costs associated with the issuance of common stock and warrants and $268,289 of depreciation and amortization expense.These expenses were offset by a decrease of $249,110 in the derivative liabilities of the Company related to the unsecured convertible debentures. 19 Net cash used in investing activities for the nine months ended April 30, 2007 was $100,000, which was a result of payments made to acquire intellectual property rights. Net cash provided by financing activities for the nine months ended April 30, 2008 was $405,645 compared to $273,100 for the nine months ended April 30, 2007. For the nine months ended April 30, 2008, the Company received net proceeds of $641,500 on the issuance of notes payable and convertible debentures, offset by the repayment of $165,405 of notes payable and $70,450 paid for placement fees related to convertible debentures.The significant activity for the nine months ended April 30, 2007 included the Company receiving proceeds of $585,517 from the sale of common stock and $185,450 on the issuance of notes payable.The Company repaid notes payable totaling $497,867. For the nine months ended April 30, 2008, cash and cash equivalents decreased by $9,891 compared to a decrease in cash and cash equivalents of $24,123 for the nine months ended April 30, 2007.Ending cash and cash equivalents at April 30, 2008 was $23,130 compared to $392 at April 30, 2007. We have limited cash and cash equivalents on hand and need to raise funds to continue to be able to support our operating expenses and to meet our other obligations as they become due.Sources available to us that we may utilize include the sale of unsecured convertible debentures, as well as the exercise of outstanding options and warrants, all of which may cause dilution to our stockholders. OPERATING EXPENSES Operating expenses for the nine months ended April 30, 2008 were $938,421 compared to expenses of $242,332 for the nine months ended April 30, 2007.The 2008 expenses includes stock compensation costs of $453,739 comprised of the issuance of 5,000,000 options to directors and officers of the Company valued at $285,000 (based on the Black-Scholes option pricing model), the issuance of 1,100,000 shares of common stock, valued at $0.08 per share (the market price of the common stock on the date of issuance) issued to the placement agent as part of their fee related to the convertible debentures, the Black-Scholes option pricing model cost of $35,125 for the issuance to two third parties of the aggregate of 375,000 warrants to purchase shares of common stock at $0.10 per share, the extension of warrants, valued at $8,250 (based on the Black-Scholes option pricing model), that were to expire, $14,583 deferred stock compensation expensed, $4,500 for the issuance of 50,000 shares of common stock valued at $0.07 (the market price of the common stock on the date of issuance) and $18,282 amortization of stock based compensation.The 375,000 warrants were issued in conjunction with notes payable issued of $125,000.Legal and accounting expenses of $61,576 were incurred for the nine months ended April 30, 2008 related to the Share Exchange, as well as public company expenses.Management and consulting fees to related parties of $194,750 are comprised of fees we pay our chief executive officer ($10,000 per month), corporate secretary ($3,000 per month) and a financial consultant ($2,250 per month beginning in October 2007), and $5,000 per month under our Licensing Agreement with PV.Debt issuance costs of $63,521 are the results of depreciation and amortization.Consulting fees of $69,500 were comprised of costs associated with investor relations and other professional services.Other expenses are comprised of other general and administrative costs of $95,335. Operating expenses for the three months ended April 30, 2008 were $26,507 compared to $114,827 for the three months ended April 30, 2007.The 2008 expenses includes deferred stock compensation expenses of $14,844.Management, consulting and bonus fees to related parties resulted in a credit of $83,272 for the three months ended April 30, 2008 compared to $26,250 for the three months ended April 30, 2007.Included in the current period was a credit to the accrued bonus to our CEO, as well as fees paid to CEO, CFO and corporate secretary.Other expenses of $56,418 and $12,601 for the three months ended April 30, 2008 and April 30, 2007.Debt issuance costs of $36,740 (2008) and $6,250 (2007) are a result from depreciation and amortization.Other general and administrative costs of $19,678 for the three months ended April 30, 2008 compared to $6,351for the three months ended April 30, 2007 20 OTHER INCOME (EXPENSE) Other income, net for the nine months ended April 30, 2008 was $4,660 compared to other expenses of $62,223 for the nine months ended April 30, 2007.The decrease in derivative liabilities included in other income (expenses) for the nine months ended April 30, 2008 and 2007 is $249,110 and $148,824, respectively.Other expenses were $52,307 for the three months ended April 30, 2008 compared to income of $636 for the three months ended April 30, 2007.The decrease in derivative liabilities included in the current three-month period was $35,745 compared to $75,490 for the three months ended April 30, 2007.Interest expense for the three and nine months ended April 30, 2008 and 2007 is summarized as: Three months ended April 30, Nine months ended April 30, 2008 2007 2008 2007 Amortization of debenture note discounts $ 72,864 $ 32,347 $ 204,759 $ 97,041 Debenture interest 6,573 5,633 16,522 17,278 Notes interest, related 3,328 35,075 10,447 90,511 Note and other interest 5,940 2,201 14,711 6,845 $ 88,705 $ 75,256 $ 246,439 $ 211,676 CONTRACTUAL OBLIGATIONS No material changes outside the ordinary course of business during the quarter ended January 31, 2008. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results will differ from those estimates. Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment (“SFAS No, 123R”).SFAS No. 123R establishes the financial accounting and reporting standards for stock-based compensation plans.As required by SFAS No. 123R, the Company will recognize the cost resulting from all stock-based payment transactions including shares issued under its stock option plans in the financial statements.There are 9,287,107 stock options outstanding as of April 30, 2008. Prior to January 1, 2006, the Company accounted for stock-based employee compensation plans (including shares issued under its stock option plans) in accordance with APB Opinion No. 25 and followed the pro forma net income, pro forma income per share, and stock-based compensation plan disclosure requirements set forth in the Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS No. 123”).During the nine months ended April 30, 2008, the Company granted 5,000,000 stock options to directors and officers, with an exercise price of $0.07 per share and expiring in November 2012.The Company did not issue any stock options during the nine months ended April 30, 2007. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2007, the FASB issued SFAS No. 159, “Fair Value Option for Financial Assets and Financial Liabilities”, which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS No. 159 is effective for 21 fiscal years beginning after November 15, 2007. The Company did not adopt SFAS No. 159 on any individual instrument as of January 1, 2008. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”). SFAS No. 141R is a revision to SFAS No. 141 and includes substantial changes to the acquisition method used to account for business combinations (formerly the “purchase accounting” method), including broadening the definition of a business, as well as revisions to accounting methods for contingent consideration and other contingencies related to the acquired business, accounting for transaction costs, and accounting for adjustments to provisional amounts recorded in connection with acquisitions. SFAS No.141R retains the fundamental requirement of SFAS No. 141 that the acquisition methodof accounting be used for all business combinations and for an acquirer to be identified for each business combination. SFAS No. 141R is effective for periods beginning on or after December 15, 2008, and will apply to all business combinations occurring after the effective date. The Company is currently evaluating the requirements of SFAS No. 141R. The FASB also issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – an amendment of Accounting Research Bulletin No. 51, Consolidated Financial Statements” in December 2007. This statement amends ARB No. 51 to establish new standards that will govern the (1) accounting for and reporting of non-controlling interests in partially owned consolidated subsidiaries and (2) the loss of control of subsidiaries. Non-controlling interest will be reported as part of equity in the consolidated financial statements. Losses will be allocated to the non-controlling interest, and, if control is maintained, changes in ownership interests will be treated as equity transactions. Upon a loss of control, any gain or loss on the interest sold will be recognized in earnings. SFAS No. 160 is effective for periods beginning after December 15, 2008. The Company is currently evaluating the requirements of SFAS No. 160. The FASB also issued SFAS No. 161 “Disclosures About Derivatives Instruments and Hedging Activities” in March 2008.This statement requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting.This statement is effective for financial statements for fiscal years and interim periods beginning after November 15, 2008, with earlier application encouraged.The Company is currently evaluating the requirements of SFAS No. 161. The Company does not believe that any other recently issued, but not yet effective, accounting standards will have a material will have an effect on the Company’s consolidated financial position, results of operations or cash flow. 22 ITEM THREE DISCLOSURE CONTROLS AND PROCEDURES A review and evaluation was performed by the Company's management, including the Company's Chief Executive Officer (the "CEO"), of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this quarterly report. Based on that review and evaluation, the CEO has concluded that as of January 31, 2008 disclosure controls and procedures, as were effective at ensuring that the material information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported as required in application SEC rules and forms. There have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. In connection with the 2007 audit and the 2008 quarterly reviews, our independent registered public accounting firm has advised us and our Board of Directors that there are material weaknesses in our internal controls and procedures.The identified material weaknesses primarily relate to the limited number of Company employees engaged in the authorization, recording, processing and reporting of transactions, as well as the overall financial reporting process.These material weaknesses have caused significant delays in our financial reporting process.In addition, during the 2006 audit, we were not able to timely produce adequate documentation supporting all transactions underlying the financial statements.We are currently considering taking certain steps to correct the material weaknesses by enhancing our reporting process in future.Enhancing our internal controls to correct the material weaknesses will result in increased costs to us. PART II. OTHER INFORMATION Item 1(a).Risk Factors In General.The purchase of shares of our common stock is very speculative and involves a very high degree of risk.An investment in us is suitable only for the persons who can afford the loss of their entire investment.Accordingly, investors should carefully consider the following risk factors, as well as other information set forth herein, in making an investment decision with respect to securities of the Company. The market price of our common stock may fluctuate significantly. The market price of our common shares may fluctuate significantly in response to factors, some of which are beyond our control, such as: · the announcement of new products or product enhancements by us or our competitors; · developments concerning intellectual property rights and regulatory approvals; · quarterly variations in our and our competitors’ results of operations; · changes in earnings estimates or recommendations by securities analysts; · developments in our industry; and · general market conditions and other factors, including factors unrelated to our own operating performance. Further, the stock market in general has recently experienced extreme price and volume fluctuations.Continued market fluctuations could result in extreme volatility in the price of our common shares, which could cause a decline in the value of our common shares.You should also be aware that price volatility might be worse if the trading volume of our common shares is low. 23 Because we gained access to the public markets through a share exchange, we may not be able to attract the attention of major brokerage firms. Additional risks may exist since we gained access to the public markets through a share exchange.Security analysts of major brokerage firms may not cover us since there is no incentive to brokerage firms to recommend the purchase of our common stock.No assurance can be given that brokerage firms will want to conduct any secondary offerings on our behalf in the future. Trading of our common stock is limited. Trading of our common stock is conducted on the National Association of Securities Dealers’ Over-the-Counter Bulletin Board, or “OTC Bulletin Board.” This has adversely effected the liquidity of our securities, not only in terms of the number of securities that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts' and the media's coverage of us. This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. Because it is a “penny stock,” it will be more difficult for you to sell shares of our common stock. Our common stock is a “penny stock.” Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the SEC. This document provides information about penny stocks and the nature and level of risks involved in investing in the penny-stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser’s written agreement to the purchase. The penny stock rules may make it difficult for you to sell your shares of our stock. Because of the rules, there is less trading in penny stocks. Also, many brokers choose not to participate in penny-stock transactions.Accordingly, you may not always be able to resell shares of our common stock publicly at times and prices that you feel are appropriate. Risks Related to Our New Business We currently have no product revenues and will need to raise additional capital to operate our business. To date, we have generated no product revenues.Until we are able to prove that our proprietary solar technology will work on a large commercial scale and can set up adequate manufacturing facilities, we will not have product revenues. Therefore, for the foreseeable future, we will have to fund all of our operations and capital expenditures from additional financing, which may not be available on favorable terms, if at all.If we are unable to raise additional funds on acceptable terms, or at all, we may be unable to complete the development of our solar technology and set up adequate manufacturing facilities to produce a commercially viable product.In addition, we could be forced to discontinue product development.Any additional sources of financing will likely involve the sale of our equity securities or issuance of debt instruments that may be convertible into our common stock, which will have a dilutive effect on our stockholders. We are not currently profitable and may never become profitable. We have a history of losses and expect to incur substantial losses and negative operating cash flow for the foreseeable future, and we may never achieve or maintain profitability. Even if we succeed in developing and commercializing one or more products, we expect to incur substantial losses for the foreseeable future and may never become profitable.We also expect to continue to incur significant operating and capital expenditures and anticipate that our expenses will increase substantially in the foreseeable future as we continue to undertake research and development of potential alternative energy sources. 24 We also expect to experience negative cash flow for the foreseeable future as we fund our operating losses and capital expenditures. As a result, we will need to generate significant revenues in order to achieve and maintain profitability. We may not be able to generate these revenues or achieve profitability in the future. Our failure to achieve or maintain profitability could negatively impact the value of our stock. We have a lack of operating history in which to base an investment decision. Nuvo is a newly created startup company that has no operating history.Our acquisition of solar cell technology from Photovoltaics.com, Inc. provides us with an opportunity for new business development, which carries continued unique risks inherent with any new business opportunity.As a new start up company, Nuvo is subject to unforeseen costs, expenses, problems and difficulties inherent in these new business ventures. Our operations to date have been limited to organizing the company, acquiring and securing the proprietary technology. These operations provide a limited basis for you to assess our ability to commercialize any product and the advisability of investing in our securities. No assurance of success or profitability. We have no current business operations and expect to incur significant losses and negative operating cash flow for the foreseeable future, and we may never achieve or maintain profitability. Even if we succeed in developing and commercializing one or more products, we expect to incur losses for the foreseeable future and may never become profitable. We currently have outstanding debt that is convertible into shares of our common stock at prices that may be significantly below the market price at any given time and therefore significant dilution could occur to our current stockholders. At April 30, 2008 and July 31, 2007, we had a total of $465,000 and $299,125, respectively, in debt that is convertible into shares of our common stock at a discount of up to 25% of the market price for our common stock at any given time.The conversion of any or all of this debt could result in significant dilution to our stockholders at the time such debt is converted. We currently have stock options and common stock purchase warrants outstanding that may be exercisable at prices below the market price for our common stock at any given time that could result in significant dilution to our stockholders. At April 30, 2008 and July 31, 2007, we had a total of 14,287,107 and 8,912,107, respectively, of stock options and common stock purchase warrants outstanding exercisable at a weighted average exercise price of $0.13 at that date.The conversion of any or all of these options and warrants could occur at prices below the market price of our common stock at a given time and could cause substantial dilution to our stockholders.In addition, as we seek to raise additional capital to fund our future business operations, we could issue additional stock options and warrants at prices below market that cause additional dilution to our stockholders. We will compete with organizations of all sizes from multinational manufacturing and energy companies to similar sized startup companies as well as research and educational institutions.Developments by competitors may render our technologies or potential products obsolete or non-competitive. Companies pursuing similar technologies including different but related fields represent substantial competition. Many of these organizations are some of the largest companies in the world and have substantially greater capital resources, research and development staffs and facilities, as well as greater manufacturing and marketing capabilities than we do.These organizations also compete with us to attract qualified personnel, parties for acquisitions, joint ventures or other collaborations.As a result, there is no assurance that our technology will prove viable or that we will be able to compete with these larger organizations to produce any product or service. 25 Evaluating our business and future prospects may be difficult due to the rapidly changing market landscape. The market we are attempting to enter is rapidly evolving and is experiencing technological advances and new market entrants. Our future success will require us to commercialize our technology and we have limited experience upon which to predict whether it will be successful. As a result, you should consider our business and prospects in light of the risks, expenses and challenges that we will face as an early-stage company seeking to develop and manufacture new products in a growing and rapidly evolving market. We may fail to successfully bring to market products based on our technology, which may prevent us from achieving product sales and market share. We expect to derive a substantial portion of our revenues from sales of new solar power products that are under development and not yet commercially available. If we fail to successfully develop our new solar power products or technologies, we will likely be unable to recover the losses we may incur to develop these products and technologies and may be unable to establish our sales and market share and become profitable. Many of our proposed product and manufacturing technologies are novel and represent a departure from conventional solar power technologies, and it is difficult to predict whether we will be successful in completing their development. Our solar power products may not gain market acceptance, which would prevent us from achieving increased sales and market share. The development of a successful market for solar power products may be adversely affected by a number of factors, many of which are beyond our control, including: · our failure to produce solar power products that compete favorably against other solar power products on the basis of cost, quality and performance; · whether or not customers will accept our new technology and any products based on that technology;and · our failure to develop and maintain successful relationships with distributors, systems integrators and other resellers, as well as strategic partners. If our proposed solar power products fail to gain market acceptance, we would be unable to establish sales and market share and to achieve and sustain profitability. Technological changes in the solar power industry could render our solar power products uncompetitive or obsolete, which could reduce our market share and cause our sales to decline. Our failure to develop our technology and introduce new solar power products could cause our technology to become uncompetitive or obsolete, which could reduce our ability to sell products or gain market share and cause potential sales to decline. The solar power industry is rapidly evolving and competitive. We will need to invest significant financial resources in future research and development to keep pace with technological advances in the solar power industry and to effectively compete in the future. Our development efforts may be rendered obsolete by the technological advances of others and other technologies may prove more advantageous for the commercialization of solar power products. 26 Our success in the future may depend on our ability to establish and maintain strategic alliances, and any failure on our part to establish and maintain such relationships would adversely affect our market penetration and revenue growth. We may be required to establish strategic relationships with third parties in the solar power industry, including in international markets.Our ability to establish strategic relationships will depend on a number of factors, many of which are outside our control, such as the competitive position of our technology and our products relative to our competitors. We can provide no assurance that we will be able to establish other strategic relationships in the future. In addition, any strategic alliances that we establish, will subject us to a number of risks, including risks associated with sharing proprietary information, loss of control of operations that are material to developed business and profit-sharing arrangements. Moreover, strategic alliances may be expensive to implement and subject us to the risk that the third party will not perform its obligations under the relationship, which may subject us to losses over which we have no control or expensive termination arrangements. As a result, even if our strategic alliances with third parties are successful, our business may be adversely affected by a number of factors that are outside of our control. Our management team may not be able to successfully implement our business strategies. Our management team has limited experience in the alternative energy sector.If our management team is unable to execute on its business strategies, then our product development, the establishment of manufacturing operations and distribution network and our sales and marketing activities would be materially and adversely affected. In addition, we may encounter difficulties in effectively managing the budgeting, forecasting and other process control issues presented by any future growth. We may seek to augment or replace members of our management team or we may lose key members of our management team, and we may not be able to attract new management talent with sufficient skill and experience. Existing regulations and changes to such regulations may present technical, regulatory and economic barriers to the purchase and use of solar power products, which may significantly reduce demand for our products. The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as internal policies and regulations promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our solar power products. For example, utility companies commonly charge fees to larger, industrial customers for disconnecting from the electric grid or for having the capacity to use power from the electric grid for back-up purposes. These fees could increase the cost to our customers of using our solar power products and make them less desirable, thereby harming our business, prospects, results of operations and financial condition. We anticipate that our solar power products and their installation will be subject to oversight and regulation in accordance with national and local ordinances relating to building codes, safety, environmental protection, utility interconnection and metering and related matters. There is also a burden in having to track the requirements of individual states and design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to our solar power products may result in significant additional expenses to us and our resellers and their customers and, as a result, could cause a significant reduction in demand for our solar power products. 27 Compliance with environmental regulations can be expensive, and noncompliance with these regulations may result in adverse publicity and potentially significant monetary damages and fines. We are required to comply with all foreign, federal, state and local regulations regarding protection of the environment. If more stringent regulations are adopted in the future, the costs of compliance with these new regulations could be substantial. We may need to procure certain governmental and other permits to conduct our business. If we fail to comply with present or future environmental regulations, however, we may be required to pay substantial fines, suspend future production or cease operations. The manufacture of our potential products may use, generate and discharge toxic, volatile and otherwise hazardous chemicals and wastes. Any failure by us to control the use of, or to restrict adequately the discharge of, hazardous substances could subject us to potentially significant monetary damages and fines or suspensions in our business operations. In addition, under some foreign, federal and state statutes and regulations, a governmental agency may seek recovery and response costs from operators of property where releases of hazardous substances have occurred or are ongoing, even if the operator was not responsible for such release or otherwise at fault. Product liability claims against us could result in adverse publicity and potentially significant monetary damages. Like other retailers, distributors and manufacturers of products that are used by consumers, we may face an inherent risk of exposure to product liability claims in the event that the use of the solar power products we intend to sell results in injury. Since our intended products are electricity producing devices, it is possible that consumers could be injured or killed by potential products, whether by product malfunctions, defects, improper installation or other causes. In addition, we cannot predict whether product liability claims will be brought against us in the future or the effect of any resulting adverse publicity on our business. Moreover, we may not have adequate resources in the event of a successful claim against us. We will need to evaluate the potential risks we face and procure appropriate levels of insurance for product liability claims.There is no assurance we will be able to afford such coverage to adequately protect the Company and its stockholders.The successful assertion of any future product liability claims against us could result in potentially significant monetary damages and if any insurance protection is inadequate to cover these claims, they could require us to make significant payments. If we fail to adequately protect or enforce our intellectual property rights or secure rights to patents of others, the value of our intellectual property rights would diminish. Our success, competitive position and future revenues will depend in part on our ability, and the abilities of any licensors we may engage, to obtain and maintain patent protection for our products, methods, processes and other technologies, to preserve our trade secrets, to prevent third parties from infringing on our proprietary rights and to operate without infringing the proprietary rights of third parties. 28 We cannot predict: · the degree and range of protection any patents will afford us against competitors, including whether third parties will find ways to invalidate or otherwise circumvent our licensed patents; · if and when patents will issue; · · whether or not others will obtain patents claiming aspects similar to those covered by our licensed patents and patent applications; or · whether we will need to initiate litigation or administrative proceedings which may be costly whether we win or lose. Our success also depends upon the skills, knowledge and experience of our scientific and technical personnel, our consultants and advisors as well as any licensors and contractors.To help protect our proprietary know-how and our inventions for which patents may be unobtainable or difficult to obtain, we will rely on trade secret protection and confidentiality agreements.To this end and to the extent possible, we intend to require all of our employees and consultants to enter into agreements which prohibit the disclosure of confidential information and, where applicable, require disclosure and assignment to us of the ideas, developments, discoveries and inventions important to our business. These agreements may not provide adequate protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use or disclosure or the lawful development by others of such information.If any of our trade secrets, know-how or other proprietary information is disclosed, the value of our trade secrets, know-how and other proprietary rights would be significantly impaired and our business and competitive position would suffer. If we infringe the rights of third parties we could be prevented from selling products, forced to pay damages, and defend against litigation. If our products, methods, processes and other technologies infringe the proprietary rights of other parties, we could incur substantial costs and we may have to: · obtain licenses, which may not be available on commercially reasonable terms, if at all; · redesign our products or processes to avoid infringement; · stop using the subject matter claimed in the patents held by others, which could cause us to lose the use of one or more of our product candidates; · pay damages; or · defend litigation or administrative proceedings which may be costly whether we win or lose, and which could result in a substantial diversion of our valuable management resources. We rely on key executive officers and scientific advisors, and their knowledge of our business and technical expertise would be difficult to replace. We are highly dependent on our consultant Mr. Lawrence Curtin, the developer of our solar technology.We do not have “key person” life insurance policies for any of our officers.The loss of the technical knowledge and management and industry expertise of any of our current or future key personnel could result in delays in product development, loss of customers and sales and diversion of management resources, which could adversely affect our operating results. If we are unable to hire additional qualified personnel, our ability to grow our business may be harmed. We will need to hire additional qualified personnel with expertise in solar cell technology, government regulation, development and manufacturing, and sales and marketing. We may face significant competition for qualified individuals, and we cannot be certain that our search for such personnel will be successful. Attracting and retaining qualified personnel will be critical to our success. 29 Risks Related to Doing Business in China Adverse changes in political and economic policies of the Peoples Republic of China (PRC) government could have a material adverse effect on the overall economic growth of China, which could reduce the demand for our anticipated products and materially and adversely affect our competitive position. We currently intend to conduct a majority of our business operations in China and a portion of our potential sales could be made in China in the near future. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. The Chinese economy differs from the economies of most developed countries in many respects, including: · the amount of government involvement; · the level of development; · the growth rate; · the control of foreign exchange; and · the allocation of resources. While the Chinese economy has grown significantly in recentyears, the growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall Chinese economy, but may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. The Chinese economy has been transitioning from a planned economy to a more market-oriented economy. Although in recent years the PRC government has implemented measures emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of the productive assets in China is still owned by the PRC government. The continued control of these assets and other aspects of the national economy by the PRC government could materially and adversely affect our business. The PRC government also exercises significant control over Chinese economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. Efforts by the PRC government to slow the pace of growth of the Chinese economy could result in decreased capital expenditure by solar energy users, which in turn could reduce demand for our anticipated products. Any adverse change in the economic conditions or government policies in China could have a material adverse effect on the overall economic growth and the level of renewable energy investments and expenditures in China, which in turn could lead to a reduction in demand for our anticipated products and consequently have a material adverse effect on our businesses. Uncertainties with respect to the Chinese legal system could have a material adverse effect on us. We currently plan to conduct substantially all of our business through anagreement with a third party that owns manufacturing facilities and conducts a majority of its business in China. This arrangementmay be subject to laws and regulations applicable to foreign investment in China and, in particular, laws applicable to foreign-owned enterprises. The PRC legal system is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, PRC legislation and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, since these laws and regulations are relatively new and the PRC legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to us. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. 30 Restrictions on currency exchange may limit our ability to receive and use our revenues effectively. Foreign exchange transactions by companies under China’s capital account continue to be subject to significant foreign exchange controls and require the approval of PRC governmental authorities. Item 1(b).Legal Proceedings Refer to Note 5 of the Condensed Consolidated Financial Statements Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None Item 3.Defaults upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders None. Item 5.Other Information None. 31 Item 6.Exhibits Exhibit Number Description 31.1 CEO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 31.2 CFO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 32.1 CEO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 32.2 CFO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. China Nuvo Solar Energy, Inc. (Registrant) Date: June 13, 2008 By: /s/ Henry Fong Henry Fong Principal Executive Officer
